Citation Nr: 0505521	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  02-20 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
REMAND

The veteran had active military service from July 1961 to 
August 1965.

This claim for service connection comes to the Board of 
Veterans' Appeals (Board) on appeal from an RO rating 
decision, and was previously denied by the Board in May 2004.  
In August 2004, the United States Court of Appeals for 
Veterans Claims (CAVC) vacated the Board's decision and 
remanded for further development and adjudication.  This case 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.

At a September 2003 Board hearing, the veteran suggested that 
the Social Security Administration (SSA) may have treatment 
records pertaining to him.  In a January 2005 letter, the 
veteran's representative identified potentially relevant 
records held by the Unemployment Commission of Monroe County, 
North Carolina.  On remand, any outstanding records used to 
evaluate the veteran's claim for SSA benefits (including, but 
not limited to, the administrative decision and medical 
records) should be sought.  Likewise, any records regarding 
the veteran's left knee impairment as may be held by the 
Unemployment Commission of Monroe, County, North Carolina 
should be sought.  
  
Accordingly, the Board remands this case for the following:

1.  Request, from the SSA, administrative 
decision(s), examination report(s), and 
other medical records relied upon in 
determining whether the veteran was 
entitled to disability benefits, as well 
as any records of subsequent 
reassessment.  Once obtained, permanently 
associate all documents with the claims 
folder.

2.  Contact the Unemployment Commission 
of Monroe County, North Carolina to 
obtain any records relating to the 
veteran it may have regarding his left 
knee disability.  

3.  Thereafter, reconsider the claim for 
service connection.  If the decision 
remains adverse to the veteran, provide 
him and his representative with a 
supplemental statement of the case which 
summarizes all relevant actions taken on 
the claim, reviews pertinent evidence 
(including all records associated with 
the claims file since the issuance of the 
last supplemental statement of the case 
in January 2003), and discusses all 
pertinent legal authority.  Allow an 
appropriate period for response and 
return the case to the Board for further 
appellate review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the CAVC.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


